                Case 3:21-cr-00121-JD Document 53 Filed 07/09/21 Page 1 of 4



1    DAVID J. COHEN, ESQ.
     California Bar No. 145748
2
     ALEXANDER P. GUILMARTIN, ESQ.
3    California Bar No. 306767
     BAY AREA CRIMINAL LAWYERS, PC
4    300 Montgomery Street, Suite 660
     San Francisco, CA 94104
5
     Telephone: (415) 398-3900
6
     Attorneys for Defendant Kenny Miksch
7
                                  UNITED STATES DISTRICT COURT
8

9                                NORTHERN DISTRICT OF CALIFORNIA

10                                   SAN FRANCISCO DIVISION
11
     UNITED STATES OF AMERICA,                           Case No. 3:21-cr-00121-JD
12
                    Plaintiff,
13
                                                         ADMINISTRATIVE MOTION FOR
     v.                                                  RECONSIDERATION OF DENIAL OF
14
                                                         STIPULATION TO CONTINUE JULY
15   KENNY MATTHEW MIKSCH,                               12, 2021 APPEARANCE
16                  Defendant.

17                                  ADMINISTRATIVE MOTION1
18
            On May 13, 2021, this Court set a First Appearance date for all defendants in this matter
19
     of July 13, 2021. Dkt. 47. On July 6, 2021, however, the Court altered that date, re-setting the
20
     matter for the morning of July 12, 2021. Dkt. 50.
21

22          Having conferred throughout the prior week regarding discovery, plea negotiations,

23   and logistics, the parties submitted to this Court on July 9, 2021 a stipulation to continue the
24
     First Appearance to July 26, 2021. Dkt. 51. This Court denied that request. Dkt. 52.
25

26   1
       Because the present motion relates to, arises from, and reaffirms the request included within a
27   previously filed stipulation (dkt. 51), an additional stipulation pursuant to Civ. L.R. 7-11(a) has
     not been attached. Rather, counsel relies on the existing stipulation at dkt. 51 as an attestation of
28   the parties’ joint position and submits the present motion in compliance with L.R. 7-11.
     ADMINISTRATIVE MOTION FOR RECONSIDERATION OF DENIAL OF STIPULATION TO CONTINUE
     JULY 12, 2021 APPEARANCE
     United States v. Miksch;
     Case No. 3:21-CR-00121-JD
                                                     1
                Case 3:21-cr-00121-JD Document 53 Filed 07/09/21 Page 2 of 4



1           Mr. Miksch now files the present administrative motion requesting the Court reconsider
2
     its denial of the stipulated continuance and setting of a First Appearance date of July 13. It is
3
     true that for all of the reasons set forth in the stipulation, the parties believed, and believe, a
4
     future date of July 26, 2021 would be a more efficient use of resources. But it is also true that
5

6    when this Court re-set the First Appearance, moving it from July 13 to July 12, it created a

7    scheduling conflict for Mr. Miksch’s counsel. Mr. Miksch’s lead attorney, David J. Cohen,
8
     Esq., is presently set to appear in the Eastern District of California in another case, United
9
     States v. Marifat (case no. 2:17-cr-189), on the morning of July 12, 2021. This appearance in
10
     Marifat was scheduled on June 14, 2021, before the appearance in this matter was moved from
11

12   July 13 to July 12. Of course, Mr. Cohen will be unable to appear in both cases on the same

13   morning of July 12, 2021.
14
            Undersigned counsel did not raise this scheduling conflict with the Court earlier in the
15
     week because all parties were conferring throughout the week and developing the joint
16
     stipulation ultimately submitted to the Court earlier this morning. Because the Court denied
17

18   the stipulation, however, the present administrative motion is necessary to bring to the Court’s

19   attention the scheduling conflict generated by the July 6 clerk’s notice. Dkt. 50.
20

21

22

23

24

25

26

27   ///
28
     ADMINISTRATIVE MOTION FOR RECONSIDERATION OF DENIAL OF STIPULATION TO CONTINUE
     JULY 12, 2021 APPEARANCE
     United States v. Miksch;
     Case No. 3:21-CR-00121-JD
                                                     2
                Case 3:21-cr-00121-JD Document 53 Filed 07/09/21 Page 3 of 4



1           Accordingly, Mr. Miksch requests this Court reconsider its denial of the stipulated
2
     continuance to July 26, 2021. If the Court is not amenable to the stipulated July 26 date, counsel
3
     requests the Court specially set the First Appearance and suggests the original date of July 13,
4
     2021 at 1:00 p.m. as a time and date when undersigned counsel is still available (and with the
5

6    expectation that the other parties also remain available for that previously scheduled time).

7
                                                    Respectfully submitted,
8

9                                                   BAY AREA CRIMINAL LAWYERS, PC

10

11
     Dated: July 9, 2021                            By:/s/ David J. Cohen, Esq.
12                                                      DAVID J. COHEN, ESQ.
                                                    Attorneys for Defendant Kenny Miksch
13

14

15
                                        [PROPOSED] ORDER
16
            Based upon the facts set forth in the stipulation of the parties and the representations
17

18   made to the Court and for good cause shown, the Court continues the First Appearance

19   currently set for July 12,2021, to ________________________________________________.
20
            The Court further finds that failing to exclude the applicable time would unreasonably
21
     deny defense counsel and the defendant the reasonable time necessary for effective preparation.
22
     18 U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the ends of justice served by
23

24   excluding the applicable time from computation under the Speedy Trial Act outweigh the best

25   interests of the public and the defendant in a speedy trial. Therefore, and with the consent of
26
     the parties, IT IS HEREBY ORDERED that the time from July 13, 2021 through
27

28
     ADMINISTRATIVE MOTION FOR RECONSIDERATION OF DENIAL OF STIPULATION TO CONTINUE
     JULY 12, 2021 APPEARANCE
     United States v. Miksch;
     Case No. 3:21-CR-00121-JD
                                                     3
               Case 3:21-cr-00121-JD Document 53 Filed 07/09/21 Page 4 of 4



1    _____________________ shall be excluded from computation under the Speedy Trial Act. 18
2
     U.S.C. § 3161(h)(7)(A), (B)(iv).
3

4
            IT IS SO ORDERED.
5

6

7

8
     Dated: _____________________             _______________________________________
9                                             THE HONORABLE JAMES DONATO
                                              UNITED STATES DISTRICT COURT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     ADMINISTRATIVE MOTION FOR RECONSIDERATION OF DENIAL OF STIPULATION TO CONTINUE
     JULY 12, 2021 APPEARANCE
     United States v. Miksch;
     Case No. 3:21-CR-00121-JD
                                               4
